
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 360
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Mr. Hastings of
			 Florida (for himself, Ms. Lee of
			 California, Mr. Davis of
			 Illinois, and Mr.
			 Butterfield) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing support for the sixth IAS
		  Conference on HIV Pathogenesis, Treatment, and Prevention and the sense of the
		  House of Representatives that continued commitment by the United States to
		  HIV/AIDS research, prevention, and treatment programs is crucial to protecting
		  global health.
	
	
		Whereas there are currently 33,400,000 people living with
			 HIV/AIDS worldwide and more than 25,000,000 have died of AIDS since the first
			 cases were reported in 1981;
		Whereas in the United States, approximately 1,100,000
			 people are living with HIV/AIDS and someone is newly infected with HIV every
			 9.5 minutes;
		Whereas one in five individuals living with HIV is unaware
			 of their infection, and significant disparities persist across different
			 communities and populations with regard to incidence, access to treatment, and
			 health outcomes;
		Whereas the United States is heavily engaged in both
			 international and domestic efforts to address the HIV/AIDS epidemic, including
			 the President’s Emergency Plan for AIDS Relief (PEPFAR), the Global Fund to
			 Fight AIDS, Tuberculosis (TB), and Malaria, the Ryan White Comprehensive AIDS
			 Resources Emergency (CARE) Act, the AIDS Drug Assistance Program (ADAP), the
			 Housing Opportunities for People With AIDS (HOPWA) Program, and AIDS research
			 at the National Institutes of Health (NIH);
		Whereas the biennial IAS Conference on HIV Pathogenesis,
			 Treatment, and Prevention is the world’s largest open scientific conference on
			 HIV/AIDS, attracting about 5,000 delegates from around the world;
		Whereas together with the International AIDS Conference,
			 which will next be held in Washington, DC, from July 22, 2012, through July 27,
			 2012, it provides the world’s leading scientists, clinicians, policymakers, and
			 community leaders with a unique opportunity to examine the latest developments
			 in HIV research and how scientific advances can practically guide the national
			 and global response to HIV/AIDS;
		Whereas IAS 2011 takes place from July 17, 2011, through
			 July 20, 2011, in Rome, Italy, organized by the International AIDS Society in
			 partnership with the Istituto Superiore di Sanità (ISS), the leading technical
			 and scientific body of the Italian National Health Service;
		Whereas this year’s conference is of particular importance
			 given the first documented case of a patient being cured of HIV infection and
			 global resurgence of tuberculosis (TB), including multidrug-resistant
			 tuberculosis (MDR–TB) and extensively drug-resistant tuberculosis
			 (XDR–TB);
		Whereas known as the “Berlin Patient”, Timothy Ray Brown’s
			 remarkable story appeared in the December 8, 2010, article entitled, “Evidence
			 for the cure of HIV infection by CCR5Δ32/Δ32 stem cell transplantation”, in the
			 scientific journal Blood;
		Whereas according to the Centers for Disease Control and
			 Prevention (CDC), TB is the leading cause of death among persons with HIV
			 worldwide and XDR–TB is resistant to the most powerful first-line and
			 second-line drugs;
		Whereas the improper treatment of TB in HIV-infected
			 individuals perpetuates the spread of this infectious disease as well as
			 bolsters drug resistance, which poses a tremendous threat to public health in
			 the United States and abroad;
		Whereas improved efforts to prevent and treat TB among
			 people living with HIV, including the development of new, transformational
			 antibiotic drugs, can save millions of lives;
		Whereas several organizations, including small business
			 biotechnology companies, developing therapeutic vaccines and other immune-based
			 therapies are presenting updates on their clinical research at IAS 2011;
		Whereas the National Association of People With AIDS
			 (NAPWA) and Health People, the first community-based organization for women
			 infected with HIV in the United States, are hosting the NAPWA “Treatment
			 Horizons: Pathways to a Functional Cure” satellite symposium, which is
			 officially affiliated with IAS 2011; and
		Whereas therapeutic vaccine candidates and immune-based
			 therapies such as those being presented at IAS 2011 may lead to a “functional
			 cure” for HIV/AIDS: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the sixth IAS Conference on HIV
			 Pathogenesis, Treatment, and Prevention;
			(2)recognizes that
			 continued commitment by the United States to HIV/AIDS research, prevention, and
			 treatment programs is crucial to protecting global health;
			(3)seeks to prevent the transmission of HIV,
			 as well as tuberculosis (TB), multidrug-resistant tuberculosis (MDR–TB), and
			 extensively drug-resistant tuberculosis (XDR–TB), and improve health outcomes
			 in people living with HIV/AIDS;
			(4)commits to helping
			 support a strong global response to HIV/AIDS, protect the rights of those
			 infected, and increase access to testing, treatment, and care;
			(5)encourages the
			 ongoing development of innovative therapies and advances in clinical treatment
			 for HIV/AIDS, especially by small business biotechnology firms, and new,
			 transformational antibiotic drugs to treat infectious diseases such as TB,
			 MDR–TB, and XDR–TB; and
			(6)urges scientists,
			 health care providers, policymakers, community leaders, and all individuals
			 committed to ending the HIV/AIDS pandemic to attend the XIX International AIDS
			 Conference (AIDS 2012).
			
